FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ANGELO DAHLIA ,                          No. 10-55978
                  Plaintiff-Appellant,
                                            D.C. No.
                  v.                     2:09-cv-08453-
                                           MMM-JEM
OMAR RODRIGUEZ, individually and
as a Lieutenant of the Burbank
Police Department; EDGAR                    ORDER
PENARANDA , individually and as a
Sergeant of the Burbank Police
Department; JOSE DURAN ,
individually and as a Sergeant of the
Burbank Police Department; CHRIS
CANALES, individually and as a
Detective of the Burbank Police
Department; CITY OF BURBANK, a
municipal corporation; JOHN
MURPHY , individually and as a
Lieutenant of the Burbank Police
Department,
               Defendants-Appellees,

                and

TIM STEHR, individually,
                           Defendant.
2                 DAHLIA V . RODRIGUEZ

                 Filed December 11, 2012


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35–3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.